In a negligence action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Rockland County (Miller, J.), dated December 12, 1994, which (1) denied its motion to dismiss the plaintiffs action on the ground that the action is barred by the Workers’ Compensation Law and (2) granted the plaintiffs cross motion to dismiss the defendant’s second affirmative defense, which asserted that the action is barred by the Workers’ Compensation Law.
Ordered that the order is affirmed, with costs.
The Supreme Court properly refused to find that the defen*642dant and the plaintiff’s employer were engaged in a joint venture (see generally, Natuzzi v Rabady, 177 AD2d 620; Yonofsky v Wernick, 362 F Supp 1005). Therefore, under the circumstances of this case, the Supreme Court properly found that the defendant was not entitled to benefit from the immunity to suit conferred by the Workers’ Compensation Law. Santucci, J. P., Altman, Friedmann and Florio, JJ., concur.